DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “varies across a width of the drain pan”.  Claim 4, upon which claim 5 depends, also recites the limitation “a width”.  It is, therefore, unclear if these are the same or different widths.  They have been interpreted as the same.  Claim 6 is rejected insofar as it is dependent on claim 5 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (JP 58-150727: English Abstract provided by Examiner) in view of Trox (DE 202011000568: English Abstract Provided by Examiner).
Regarding claim 1, Seki discloses a system comprising: a housing (see at least machine body #1); an evaporator disposed within the housing and including a coil (see at least heat exchanger #2; Examiner notes that coil is inherent to the type of heat exchanger found in the air conditioner disclosed); a drain pan disposed within the housing (see at least drain pan #5) and including an inclined lower wall disposed vertically beneath the coil (see at least Annotated Figure 3, below, #A), the lower wall defining a first airflow path underneath the coil (see at least Annotated Figure 3, below, arrow #1); and a fan forcing air through the first airflow path (see at least fan #10), wherein the drain pan includes a pair of opposing side walls and a back wall extending between the side walls (not shown, but inherent to drain pan structure holding water as shown), wherein the lower wall is attached to the side walls and the back wall (attachment to 
Seki does not disclose and wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls.
Trox teaches another drain pan including a trough wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls (see at least Abstract Translation; Figure 2, showing lowest slope adjacent lateral drain #4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Seki with and wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls, as taught by Trox, to improve the system of Seki by ensuring that water is guided to the lowest point of the pan, thus ensuring that condensate does not build up directly adjacent the cooling coil.  
Regarding claim 9, Seki further discloses wherein the back wall of the drain pan and an interior wall of the housing cooperate to define a second airflow path downstream of the first airflow path and the coil (see at least Annotated Figure 3, below, arrow #2).
Regarding claim 10, Seki further discloses wherein the second airflow path receives air from the coil and provides the air to the fan (see at least Annotated Figure 3, below: the flow path defined at arrow #2 is in fluid communication with that defined by arrow #1, and thus receives air from heat exchanger #2 and provides air to fan #10).

    PNG
    media_image1.png
    268
    318
    media_image1.png
    Greyscale


Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Trox as applied to claim 1 above, and further in view of Bush et al. (US 2006/0191289).
Regarding claim 2, Seki further discloses wherein the inclined lower wall includes a leading edge defining an air inlet into the drain pan (see at least Annotated Figure 3, below, #D: Examiner notes that no distinct front wall is currently claimed).
Seki does not disclose and wherein the leading edge includes an airfoil-shaped cross-sectional profile. 
Bush et al. teaches another drain pan having a leading edge, and wherein the leading edge includes an airfoil-shaped cross-sectional profile (see at least airfoil(s) #56 on troughs #54 of drain pan #52; paragraphs [0031]-[0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Seki in view of Trox with wherein the leading edge includes an airfoil-shaped cross-sectional profile, as taught by Bush et al., to improve the system of Seki by reducing air flow restriction by directing air in a divergent pattern toward the coil(s) (see at least Bush et al. paragraph [0032]).   

Regarding claim 3, Seki further discloses wherein the leading edge is disposed at an end of the lower wall opposite an end of the lower wall that is attached to the back wall (see at least Annotated Figure 3, below, #D opposite back wall #B).
Regarding claim 4, Seki as modified by Trox and Bush et al. further discloses wherein a chord length of the airfoil-shaped cross-sectional profile varies across a width of the drain pan (see at least Bush et al. Figure 5, the airfoil(s) #56 have a variable chord length across a width of the drain pan #52 resulting in a divergent path(s); paragraph [0032]).
Regarding claim 5, Seki in view of Trox as modified by Bush et al. further discloses wherein an angle of attack of the airfoil- shaped cross-sectional profile varies across a width of the drain pan (see at least Bush et al. Figure 5, the airfoil(s) #56 have a variable angle of attack across a width of the drain pan #52 resulting in a divergent path(s); paragraph [0032]).
Regarding claim 6, Seki in view of Trox as modified by Bush et al. to include airfoil-shaped further discloses wherein the leading edge is disposed at a non-perpendicular angle relative to the side walls (see at least Bush et al. Figure 5, the airfoil(s) #56 are arranged non-perpendicular relative to the side walls of the drain pan #52 resulting in a divergent path(s); paragraph [0032]). 

    PNG
    media_image2.png
    268
    355
    media_image2.png
    Greyscale


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Trox as applied to claim 1 above, and further in view of Rust et al. (US 5,715,697).
Regarding claim 7, Seki in view of Trox does not disclose wherein the drain pan includes a deflector disposed in the trough and extending at least partially between the side walls.
Rust et al. teaches another drain pan, wherein the drain pan includes a deflector disposed in the trough and extending at least partially between the side walls (see at least column 4, lines 10-13; transition portions #41/#42).
It would have been obvious to one having ordinary skill before the effective filing date of the invention to provide the system of Seki in view of Trox with wherein the drain pan includes a deflector disposed in the trough and extending at least partially between the side walls, as taught by Rust et al., to improve the system of Seki in view of Trox by improving the guiding of the condensate toward the lowest point(s) of the pans, thus ensuring that condensate does not build up directly adjacent the cooling coil.  
Regarding claim 8, Seki in view of Trox and Rust et al. further discloses wherein the deflector is sloped so that a size of the deflector reduces as the deflector extends toward a vertically lower end of the trough (see at least Rust et al. column 4, lines 10-13: both the drop and the width of transition portions #41/#42 decrease).  

Claims 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (JP 58-150727: English Abstract provided by Examiner) in view of Bush et al. (US 2006/0191289).
Regarding claim 11, Seki discloses a system comprising: a housing (see at least machine body #1); an evaporator disposed within the housing and including a coil (see at least heat exchanger #2; Examiner notes that coil is inherent to the type of heat exchanger found in the air conditioner disclosed); a drain pan disposed within the housing (see at least drain pan #5) and including an inclined lower wall disposed vertically beneath the coil (see at least Annotated Figure 3, below, #A), wherein the drain pan includes a pair of opposing side walls and a back wall extending between the side walls (not shown, but inherent to drain pan 
Seki does not disclose and wherein the leading edge includes an airfoil-shaped cross-sectional profile. 
Bush et al. teaches another drain pan having a leading edge, and wherein the leading edge includes an airfoil-shaped cross-sectional profile (see at least airfoil(s) #56 on troughs #54 of drain pan #52; paragraphs [0031]-[0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Seki with wherein the leading edge includes an airfoil-shaped cross-sectional profile, as taught by Bush et al., to improve the system of Seki by reducing air flow restriction by directing air in a divergent pattern toward the coil(s) (see at least Bush et al. paragraph [0032]).   
Regarding clam 12, Seki further discloses wherein the leading edge is disposed at an end of the lower wall opposite an end of the lower wall that is attached to the back wall (see at least Annotated Figure 3, below, #D opposite back wall #B).
Regarding claim 13, Seki as modified by Bush et al. further discloses wherein a chord length of the airfoil-shaped cross-sectional profile varies across a width of the drain pan (see at least Bush et al. Figure 5, the airfoil(s) #56 have a variable chord length across a width of the drain pan #52 resulting in a divergent path(s); paragraph [0032]).
Regarding claim 14, Seki as modified by Bush et al. further discloses wherein an angle of attack of the airfoil- shaped cross-sectional profile varies across a width of the drain pan (see at least Bush et al. Figure 5, the airfoil(s) #56 have a variable angle of attack across a width of the drain pan #52 resulting in a divergent path(s); paragraph [0032]).
Regarding claim 15, Seki as modified by Bush et al. to include airfoil-shaped further discloses wherein the leading edge is disposed at a non-perpendicular angle relative to the side walls (see at least Bush et al. Figure 5, the airfoil(s) #56 are arranged non-perpendicular relative to the side walls of the drain pan #52 resulting in a divergent path(s); paragraph [0032]).
Regarding claim 18, Seki further discloses wherein the back wall of the drain pan and an interior wall of the housing cooperate to define a second airflow path downstream of the first airflow path and the coil (see at least Annotated Figure 3, below, arrow #2).
Regarding claim 19, Seki further discloses wherein the second airflow path receives air from the coil and provides the air to the fan (see at least Annotated Figure 3, below: the flow path defined at arrow #2 is in fluid communication with that defined by arrow #1, and thus receives air from heat exchanger #2 and provides air to fan #10).

    PNG
    media_image2.png
    268
    355
    media_image2.png
    Greyscale


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Bush et al. as applied to claim 11 above, and further in view of Rust et al. (US 5,715,697).
Regarding claim 16, Seki in view of Bush et al. does not disclose wherein the drain pan includes a deflector disposed between the back wall and the leading edge and extending at least partially between the side walls.
Rust et al. teaches another drain pan, wherein the drain pan wherein the drain pan includes a deflector disposed between the back wall and the leading edge and extending at least partially between the side walls (see at least column 4, lines 10-13; transition portions #41/#42).
It would have been obvious to one having ordinary skill before the effective filing date of the invention to provide the system of Seki in view of Bush et al. with wherein the drain pan includes a deflector disposed between the back wall and the leading edge and extending at least partially between the side walls, as taught by Rust et al., to improve the system of Seki in view of Bush et al. by improving the guiding of the condensate toward the lowest point(s) of the pans, thus ensuring that condensate does not build up directly adjacent the cooling coil.  
Regarding claim 17, Seki in view of Bush et al. and Rust et al. further discloses wherein the deflector is sloped so that a size of the deflector reduces as the deflector extends toward a vertically lower end of the trough (see at least Rust et al. column 4, lines 10-13: both the drop and the width of transition portions #41/#42 decrease).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Bush et al. as applied to claim 11 above, and further in view of Trox (DE 202011000568: English Abstract Provided by Examiner). 
Regarding claim 20, Seki further discloses wherein the lower wall includes a trough adjacent the leading edge (see at least Annotated Figure 3, above: trough #C is near to leading edge #D which meets adjacent).
Seki in view of Bush et al. does not disclose and wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls.
Trox teaches another drain pan including a trough wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls (see at least Abstract Translation; Figure 2, showing lowest slope adjacent lateral drain #4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Seki in view of Bush et al. with and wherein a bottom of the trough is angled relative to the side walls such that the trough is deeper at a first one of the side walls than at a second one of the side walls, as taught by Trox, to improve the system of Seki in view of Bush et al. by ensuring that water is guided to the lowest point of the pan, thus ensuring that condensate does not build up directly adjacent the cooling coil.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763